Order entered May 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01329-CR
                                     No. 05-12-01336-CR

                    LAKENDRICK DUMANDRE HAYDEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-62407-R, F11-61298-R

                                          ORDER
        The Court GRANTS appellant’s motion for extension of time to file appellant’s brief to

the extent that we ORDER appellant to file the brief within THIRTY DAYS from the date of

this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE